Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered January 31, 2005, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Instead of waiting to enter the train through the doors from the crowded subway platform, plaintiff attempted to squeeze through the spring-loaded gate between the cars, and was injured in the process. The court properly found plaintiffs reckless conduct was unforeseeable and was the proximate cause of this accident (see Lassalle v New York City Tr. Auth., 11 AD3d 661 [2004]). Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.